DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on March 18, 2021, claims 1-20 are pending.

Information Disclosure Statement
	In the IDS mailed 9/26/22, the Applicant did not file a translation with the foreign reference of Miyagi JP2014007821 and thus, this reference was lined through. However, this reference was discovered by the Examiner prior to the submission of IDS and is thus cited by the Examiner in the PTO-892 with an accompanying machine translation.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 should include a “the” before “state of charge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8-10, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi JP2014007821A. 
Regarding claim 1, Miyagi discloses detecting, or receiving, by processing circuitry, an indication of whether a charger (60), or a charging control circuit, is connected to an a connection plug (71) extending from an external power source (70) (Miyagi; FIG. 1; ¶54 and 75). 
Miyagi discloses that responsive to determining the charger (60) is connected to the external power source (70), initiating, by the controller (50), or processing circuitry, a charging cycle for a battery (10) that includes at least two cells (11) in parallel by activating charging relays (61, 62) from on to off (Miyagi; FIG. 1; ¶12, 54, 75). 
Miyagi discloses determining a state of charge for the battery and determining whether the rate of change between a first SOC and the second SOC is larger than a predefined value, or threshold (Miyagi; FIG. 2; ¶29-30 and 61). 
Miyagi discloses determining a full charge capacity for the battery and determining whether the change rate of the current full charge capacity to the previous full charge capacity is smaller than a predetermined value, or a threshold (Miyagi; ¶37, 65). 
Miyagi discloses that responsive to determining that both the full charge capacity and the state of charge of the battery:
Miyagi teaches determining that a battery cell error occurs based on the change between the first and the second SOC (Miyagi; ¶51) and the change rate of the current full charge capacity and the previous full charge capacity (Miyagi; ¶65). 
Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).
Regarding claim 2, Miyagi discloses detecting, by the processing circuitry, a cycle error for the charging cycle based on a state of charge rate of the battery satisfying a state of charge rate is smaller than a predetermined value, or threshold (Miyagi; ¶61). The variation amount of the SOC is determined within a predetermined time period (Miyagi; ¶37).
Regarding claim 3, Miyake discloses determining whether the charging cycle is a valid charging cycle when 23Docket No.: 1333-18OUS01the state of charge of the battery being no more than first state of charge threshold – or first state of charge amount - at a start of the charging cycle (Miyagi; ¶61).
Miyagi discloses a change in the state of charge of the battery having reached a second stat of charge that is a predetermined value greater than the first state of charge, or having exceeded a second state of charge threshold at an end of the charging cycle (Miyagi; ¶61). 
Miyagi discloses responsive to determining the charging cycle is a valid charge cycle, storing a charge history, including a cycle error, at a memory (53) (Miyagi; ¶58).
Regarding claim 5, Miyagi discloses responsive to determining the charging cycle is a valid charge cycle, storing a charge history, including a cycle error, at a memory (53) (Miyagi; ¶58).
Regarding claim 7, Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).
Regarding claim 8, Miyagi discloses a secondary, or rechargeable, battery (10) including at least two cells (11) connected in parallel (Miyagi; ¶12).
Miyagi discloses a charge control unit (51), or battery management circuitry, for controlling the charging (Miyagi; FIG. 1; ¶28, 44).
Miyagi discloses a memory (53) (Miyagi; FIG. 1; ¶28).
Miyagi discloses a controller (50), or processing circuitry, coupled to the memory (53) and charge control unit (51) (Miyagi; FIG. 1).
Miyagi discloses detecting, or receiving, by the controller (50) an indication of whether a charger (60), or a charging control circuit, is connected to an a connection plug (71) extending from an external power source (70) (Miyagi; FIG. 1; ¶54 and 75). 
Miyagi discloses that responsive to determining the charge control unit (51)  is connected to the external power source (70), initiating, by the controller (50), or processing circuitry, a charging cycle for a battery (10) by activating charging relays (61, 62) from on to off (Miyagi; FIG. 1; ¶12, 54, 75). 
Miyagi discloses determining a state of charge for the battery and determining whether the rate of change between a first SOC and the second SOC is larger than a predefined value, or threshold (Miyagi; FIG. 2; ¶29-30 and 61). 
Miyagi discloses determining a full charge capacity for the battery and determining whether the change rate of the current full charge capacity to the previous full charge capacity is smaller than a predetermined value, or a threshold (Miyagi; ¶37, 65). 
Miyagi discloses that responsive to determining that both the full charge capacity and the state of charge of the battery:
Miyagi teaches determining that a battery cell error occurs based on the change between the first and the second SOC (Miyagi; ¶51) and the change rate of the current full charge capacity and the previous full charge capacity (Miyagi; ¶65). 
Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).
Regarding claim 9, Miyagi discloses a charger (60), or a charging control circuit (Miyagi; FIG. 1; ¶24).
Miyagi discloses detecting, by the processing circuitry, a cycle error for the charging cycle based on a state of charge rate of the battery satisfying a state of charge rate is smaller than a predetermined value, or threshold (Miyagi; ¶61). The variation amount of the SOC is determined within a predetermined time period (Miyagi; ¶37).
Regarding claim 10, Miyake discloses determining whether the charging cycle is a valid charging cycle when 23Docket No.: 1333-18OUS01the state of charge of the battery being no more than first state of charge threshold – or first state of charge amount - at a start of the charging cycle (Miyagi; ¶61).
Miyagi discloses a change in the state of charge of the battery having reached a second stat of charge that is a predetermined value greater than the first state of charge, or having exceeded a second state of charge threshold at an end of the charging cycle (Miyagi; ¶61). 
Miyagi discloses responsive to determining the charging cycle is a valid charge cycle, storing a charge history, including a cycle error, at a memory (53) (Miyagi; ¶58).
Regarding claim 12, Miyagi discloses responsive to determining the charging cycle is a valid charge cycle, storing a charge history, including a cycle error, at a memory (53) (Miyagi; ¶58).
Regarding claim 14, Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).
Regarding claim 16, Miyagi discloses a memory (53) for storing programs for operating the controller (50), or a non-transitory computer readable medium for storing instructions (Miyagi; ¶43).
Miyagi discloses detecting, or receiving, by processing circuitry, an indication of whether a charger (60), or a charging control circuit, is connected to an a connection plug (71) extending from an external power source (70) (Miyagi; FIG. 1; ¶54 and 75). 
Miyagi discloses that responsive to determining the charger (60) is connected to the external power source (70), initiating, by the controller (50), or processing circuitry, a charging cycle for a battery (10) that includes at least two cells (11) in parallel by activating charging relays (61, 62) from on to off (Miyagi; FIG. 1; ¶12, 54, 75). 
Miyagi discloses determining a state of charge for the battery and determining whether the rate of change between a first SOC and the second SOC is larger than a predefined value, or threshold (Miyagi; FIG. 2; ¶29-30 and 61). 
Miyagi discloses determining a full charge capacity for the battery and determining whether the change rate of the current full charge capacity to the previous full charge capacity is smaller than a predetermined value, or a threshold (Miyagi; ¶37, 65). 
Miyagi discloses that responsive to determining that both the full charge capacity and the state of charge of the battery:
Miyagi teaches determining that a battery cell error occurs based on the change between the first and the second SOC (Miyagi; ¶51) and the change rate of the current full charge capacity and the previous full charge capacity (Miyagi; ¶65). 
Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).
Regarding claim 17, Miyagi discloses detecting, by the processing circuitry, a cycle error for the charging cycle based on a state of charge rate of the battery satisfying a state of charge rate is smaller than a predetermined value, or threshold (Miyagi; ¶61). The variation amount of the SOC is determined within a predetermined time period (Miyagi; ¶37).
Regarding claim 18, Miyake discloses determining whether the charging cycle is a valid charging cycle when 23Docket No.: 1333-18OUS01the state of charge of the battery being no more than first state of charge threshold – or first state of charge amount - at a start of the charging cycle (Miyagi; ¶61).
Miyagi discloses a change in the state of charge of the battery having reached a second stat of charge that is a predetermined value greater than the first state of charge, or having exceeded a second state of charge threshold at an end of the charging cycle (Miyagi; ¶61). 
Miyagi discloses responsive to determining the charging cycle is a valid charge cycle, storing a charge history, including a cycle error, at a memory (53) (Miyagi; ¶58).
Regarding claim 20, Miyagi teaches the controller (50) ends the charging of the battery (10) thus adjusting the charging rate to 0 which does not exceed a maximum charging rate of any single cell of the battery (Miyagi; ¶66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi JP2014007821A in view of Kiano US20110204850A1.
Regarding claim 4, Miyagi discloses a counter system where, responsive to determining that the battery cell error occurred, increments the counter by 1. The counter indicates the abnormality determination frequency of a battery pack thus providing an indication whether a previous battery cell error occurred (Miyagi; ¶65). 
Miyagi discloses outputting an indication of a battery fault (Miyagi; ¶65).
Miyagi does not explicitly disclose the memory containing the counter data.
However, it would be obvious to one of ordinary skill in the art to provide a counter in the memory as evidenced by Kiano. Kiano discloses a counter contained in the RAM (53) which is a type of memory (Kiano; ¶80).
It would be obvious to one of ordinary skill in the art to substitute the known counter of Kiano with the counter of Miyagi in order to show a known arrangement of parts in a charging control device while determining an error or abnormality.
Regarding claim 6, Miyagi is silent as to clearing any indications of the error from a memory.
	Kiano discloses that when the voltage does not exceed the protection voltage, or reach an abnormal level above a threshold, the counter is cleared back to zero (Kiano; ¶81). 
It would be obvious to one of ordinary skill in the art to substitute the known counter of Kiano with the counter of Miyagi in order to show a known arrangement of parts in a charging control device while determining an error or abnormality.
Regarding claim 11, Miyagi discloses a counter system where, responsive to determining that the battery cell error occurred, increments the counter by 1. The counter indicates the abnormality determination frequency of a battery pack thus providing an indication whether a previous battery cell error occurred (Miyagi; ¶65). 
Miyagi discloses outputting an indication of a battery fault (Miyagi; ¶65).
Miyagi does not explicitly disclose the memory containing the counter data.
However, it would be obvious to one of ordinary skill in the art to provide a counter in the memory as evidenced by Kiano. Kiano discloses a counter contained in the RAM (53) which is a type of memory (Kiano; ¶80).
It would be obvious to one of ordinary skill in the art to substitute the known counter of Kiano with the counter of Miyagi in order to show a known arrangement of parts in a charging control device while determining an error or abnormality.
Regarding claim 13, Miyagi is silent as to clearing any indications of the error from a memory.
	Kiano discloses that when the voltage does not exceed the protection voltage, or reach an abnormal level above a threshold, the counter is cleared back to zero (Kiano; ¶81). 
It would be obvious to one of ordinary skill in the art to substitute the known counter of Kiano with the counter of Miyagi in order to show a known arrangement of parts in a charging control device while determining an error or abnormality.
Regarding claim 19, Miyagi discloses a counter system where, responsive to determining that the battery cell error occurred, increments the counter by 1. The counter indicates the abnormality determination frequency of a battery pack thus providing an indication whether a previous battery cell error occurred (Miyagi; ¶65). 
Miyagi discloses outputting an indication of a battery fault (Miyagi; ¶65).
Miyagi does not explicitly disclose the memory containing the counter data.
However, it would be obvious to one of ordinary skill in the art to provide a counter in the memory as evidenced by Kiano. Kiano discloses a counter contained in the RAM (53) which is a type of memory (Kiano; ¶80).
It would be obvious to one of ordinary skill in the art to substitute the known counter of Kiano with the counter of Miyagi in order to show a known arrangement of parts in a charging control device while determining an error or abnormality.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi JP2014007821A as evidenced by Yai US20200088806A1.
Regarding claim 15, Miyagi teaches a charger (60), or a charging control circuit (Miyagi; FIG. 1; ¶23).
Miyagi discloses that in response to disconnected state the charging relays (61, 62) are off (Miyagi; ¶53).
Miyagi does not explicitly teach measuring the state of charge of the battery when the charging control circuit is disconnected from the external power source.
It is obvious to one of ordinary skill to monitor the state of charge of the battery when disconnected form an external power source in order to determine when the battery needs to be charged again.
This is evidenced by Yai which discloses detecting a connection to an external power outlet (380) (Yai; FIG. 5; ¶51). If it is disconnected the voltage and SOC are determined (390 and 400) (Yai; FIG. 5; ¶52).
It would be obvious to provide the teachings of Yai to Miyagi in order to improve the battery capacity (Yai; ¶3). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akaishi et al. US20200047634A1 discloses charging a battery according to a threshold SOC and full charge capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        





/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859